Citation Nr: 1636008	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file currently resides with the RO in Montgomery, Alabama.

In March 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2011 VA Form 9, the Veteran requested a Board hearing by videoconference.  In November 2012 correspondence, the RO notified the Veteran that he was scheduled for a February 2013 Board videoconference hearing at the RO.  However, in December 2012 correspondence, prior to the scheduled hearing date, the Veteran requested a new hearing date due to a scheduling conflict.  There is no indication in the claims file that the RO responded to this request.  The Veteran was ultimately reported as a "no show."

The Veteran has a right to a hearing.  38 C.F.R. § 20.700(a) (2015).  He can submit a request in writing to change the hearing date within 60 days from the date of the hearing notification letter, or no later than two weeks prior to the schedule hearing date, whichever date is earlier.  38 C.F.R. § 20.700(c) (2015).  There is no indication in the claims file that the hearing request has been withdrawn.  Given the Veteran's timely December 2012 request to change the hearing date, a remand is necessary to reschedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reschedule the Veteran for a Board hearing by videoconference before a Veterans Law Judge at the RO. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




